Title: To Thomas Jefferson from John Nicholas, [20 February 1781]
From: Nicholas, John
To: Jefferson, Thomas



[Sandy Point, 20 February 1781]

Agreeable to Colo. Innes’s order to Major Turberville previous to my coming here, I examined Lt. Hare’s Papers, in which I found the enclosed letter which gives me the greatest unhappiness to expose; but with the same hand ever devoted to the service of the Fair, I tenderly let fall the greater weight of my Country’s good; but must still undivested of partiality for so tender a Character, beg she may be first informed of the strict necessity of such a Step, which if painted thro’ my witnessing duty, I am convinced she will pardon—Hare informs me this Letter passed when the Army was at Westover.
